           Case 1:19-cv-00362-LY Document 1 Filed 03/28/19 Page 1 of 10



                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

                                         §
DANA WILCOX,                             §          CIVIL ACTION NO. 1:19-cv-00362
                                         §
             Plaintiff,                  §
                                         §
VS.                                      §
                                         §
RICHARD MARTIN,                          §
GREGORY SANSOM, and                      §
ORIGEN BIOMEDICAL, INC.,                 §
                                         §
                                         §
             Defendants.                 §

                           PLAINTIFF’S COMPLAINT

      Comes now, DANA WILCOX (“Plaintiff”), and files this Complaint against

RICHARD MARTIN, GREGORY SANSOM, and ORIGEN BIOMEDICAL, INC.

(“Origen”), and alleges as follows:

                           I.   SUMMARY OF ACTION

      1.      Origen is a private Texas corporation, and the sponsor of an Employee

Stock Ownership Plan (the “ESOP”).

      2.      Plaintiff has been a participant in Origen’s ESOP since the ESOP was

adopted by Origen.

      3.      Origen’s CEO, defendant Richard Martin (“Martin”), and Origen’s CFO,

defendant Gregory Sansom (“Sansom”), caused the ESOP to purchase shares of

Origen stock from Martin in transactions that were procedurally and substantively

unfair and unlawful.



                                         1
           Case 1:19-cv-00362-LY Document 1 Filed 03/28/19 Page 2 of 10



      4.      Each of Martin and Sansom owed fiduciary duties which were breached

when the complained-of transactions were affected and caused injury to Plaintiff and

the ESOP. Origin, the ESOP sponsor and named fiduciary, had a duty to monitor

Martin and Sansom.

      5.      Plaintiff brings this suit directly as an ESOP participant and

derivatively on behalf of the ESOP.

                                   II.   PARTIES

      6.      Plaintiff Dana Wilcox is an individual residing in Travis County, Texas,

and may be served through her counsel of record.

      7.      Defendant Richard Martin is an individual residing in Travis County,

Texas who can be served with process at 7000 Burleson Road, Building D, Austin,

Texas, 78744.

      8.      Defendant Gregory Sansom is an individual residing in Travis County,

Texas who can be served with process at 7000 Burleson Road, Building D, Austin,

Texas, 78744.

      9.      Defendant Origen Biomedical, Inc., is a Texas corporation that can be

served with process through its registered agent, Richard Martin, at 7000 Burleson

Road, Building D, Austin, Texas, 78744.

      10.     Martin, Sansom, and Origen are collectively the “Defendants.”

                        III. JURISDICTION AND VENUE

      11.     The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because the causes of action alleged herein arise under the Employee Retirement


                                          2
          Case 1:19-cv-00362-LY Document 1 Filed 03/28/19 Page 3 of 10



Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq. The Court has

personal jurisdiction over the Defendants because they reside or are located in Travis

County, Texas.

      12.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to Plaintiff’s claims

occurred within the Western District of Texas.

                         IV. FACTUAL BACKGROUND

A.    Defendants and Plaintiff

      13.     Origen is a privately-held Texas biomedical company with its

headquarters in Travis County.

      14.     Defendant Martin is Origen’s board chairman, president, and secretary.

He is the sole member of the “Plan Committee” overseeing the ESOP and directing

its trustee. Martin is also Origen’s majority and controlling shareholder.

      15.     Defendant Sansom is Origen’s CFO and the trustee of its ESOP (the

“Trustee”).

      16.     Plaintiff is the owner of more than 23,000 uncertificated shares of

Origen stock held for her benefit by Origen’s ESOP, according to records provided by

Origen.

B.    Origen’s ESOP

      17.     An ESOP creates a trust between a company and the assets held for the

benefit of the ESOP participants. Here, that trust is referred to as Origen’s ESOP. In

2015, Origen announced that it had adopted its ESOP.



                                          3
         Case 1:19-cv-00362-LY Document 1 Filed 03/28/19 Page 4 of 10



      18.    ESOPs provide a tax-advantaged means of providing company

employees with equity in the company.

      19.    Many companies use ESOPs to provide additional compensation to their

employees in a tax-advantaged manner. Those ESOPs purchase the companies’

treasury shares, or shares from former employees, at fair market value, and hold

them beneficially for participants. At certain times, the participants can sell the

shares, either into a ready market if the company is publicly traded, or back to the

company itself.

      20.    At Origen, the ESOP’s sole purpose was to provide liquidity for Martin’s

shares, and Martin controlled every ESOP transaction.

C.    The ESOP Trustee

      21.    Origen appointed Greg Sansom, its CFO, as the ESOP’s Trustee. The

Trustee is an ESOP fiduciary. The Trustee is charged with holding and investing the

ESOP’s assets under the direction of the Plan Committee. Defendant Sansom served

as the ESOP’s Trustee during the period relevant to this action beginning in 2015.

D.    Origen’s Plan Committee

      22.    Origen’s ESOP is administered by a Plan Committee.

      23.    Martin appointed himself the sole member of the Plan Committee. Like

the Trustee and Origen itself, the Plan Committee is a “named fiduciary” of the

ESOP.

      24.    As the Plan Committee, Martin is charged with selecting the appraiser

of Origen’s stock, determining the value of that stock, and directing the Trustee how

to vote the ESOP’s shares of Origen’s stock, among other things. Together with the

                                         4
         Case 1:19-cv-00362-LY Document 1 Filed 03/28/19 Page 5 of 10



Trustee, the Plan Committee decides what transactions the ESOP will undertake,

and on what terms.

      25.      Accordingly, Martin can cause Origen’s ESOP to purchase his shares,

and to pay him the price he determines to be fair, while maintaining voting control of

the shares.

E.    The ESOP Purchases Martin’s Shares

      26.      On one or more occasions between 2015 and the present, Martin and

Sansom caused and/or permitted Origen’s ESOP to purchase shares of Origen stock

from Martin.

      27.      Martin is both a “person in interest” under ERISA and a fiduciary with

discretionary control over the Origen ESOP’s assets. The purchases of Martin’s stock

were prohibited transactions under 29 U.S.C. § 1106(a). They also constituted

prohibited self-dealing under 29 U.S.C. § 1106(b).

      28.      On information and belief, Martin caused the ESOP to pay him a price

in excess of the fair market value of his Origen shares.

      29.      On information and belief, none of the Defendants performed a prudent

investigation into the value of Martin’s shares or the lawfulness of purchasing them,

consistent with their fiduciary obligations, or Defendants were otherwise too

conflicted to perform such investigations.

F.    Origen Attempts to Purchase Plaintiff’s ESOP Shares

      30.      Because Origen is a private company, there is no ready market for the

sale of its shares. In fact, the only certain buyer of Origen’s shares is Origen itself.


                                             5
         Case 1:19-cv-00362-LY Document 1 Filed 03/28/19 Page 6 of 10



The ESOP’s terms provide that Origen has a right of first refusal to purchase shares

held by the ESOP.

      31.    The ESOP’s terms also provide that participants have a right to sell

their ESOP shares to Origen at a fair market price determined by an independent

appraiser.

      32.    Origen offered to purchase all of Plaintiff’s ESOP shares for a per-share

price that did not reflect Origen’s fair market value but was instead materially lower.

This was a violation of 29 U.S.C. § 1104(a)(1)(D) because the ESOP’s terms required

a fair market purchase price.

G.    Duties Owed by ERISA Fiduciaries

      33.    ERISA and the ESOP’s terms provide that each of Martin, Sansom, and

Origen are fiduciaries of the ESOP and its participants.

      34.    As fiduciaries, Martin and Sansom owed duties of care, loyalty, and

prudence, and had to make all ESOP-related decisions solely in the interests of the

ESOP participants. Origen, the ESOP’s sponsor, had a duty to monitor Sansom and

Martin. These duties are often described by courts as the highest known to law.

      35.    As shown herein, Defendants repeatedly breached their fiduciary duties.

H.    The Doctrine of Exhaustion is Inapplicable

      36.    Plaintiff has no obligation to pursue administrative remedies regarding

Origen’s ESOP prior to filing this action. To the extent that she has such an

obligation, it is waived or otherwise inapplicable because it would be futile.




                                           6
         Case 1:19-cv-00362-LY Document 1 Filed 03/28/19 Page 7 of 10



      37.    The individual defendants in this action are the fiduciaries and

supervisors of the ESOP and are wholly conflicted and incapable of remedying the

wrongdoing complained of herein.

                             V.    CAUSES OF ACTION

A.    29 U.S.C. § 1132(a)(2)

      38.    The foregoing paragraphs are incorporated herein by reference.

      39.    Each of Defendants owed the ESOP and/or its participants fiduciary

duties under ERISA.

      40.    As shown herein, Defendants breached their fiduciary duties, causing

the ESOP to suffer losses, and Defendants are liable to the ESOP for the same

pursuant to 29 U.S.C. § 1109(a).

      41.    Without limitation, Defendants’ fiduciary breaches include (a) causing

or permitting the ESOP to purchase Martin’s shares; (b) failing to prudently

investigate the value of those shares, (c) failing to prudently investigate the legality

of purchasing Martin’s shares; and (d) failing to prudently manage the ESOP.

      42.    Each of Defendants is jointly liable for the others’ breaches pursuant to

29 U.S.C. § 1105. Origen is also liable for its failure to properly monitor the Plan

Committee and Trustee.


B.    29 U.S.C. § 1132(a)(3)

      43.    The foregoing paragraphs are incorporated herein by reference.




                                           7
         Case 1:19-cv-00362-LY Document 1 Filed 03/28/19 Page 8 of 10



       44.    Each of the Defendants owed Plaintiff fiduciary duties as an ESOP

participant. As shown herein, Defendants breached those fiduciary duties, causing

Plaintiff injury, and Plaintiff is entitled to equitable relief for the same.

       45.    Without limitation, Defendants’ fiduciary breaches include (a) causing

or permitting the ESOP to purchase Martin’s shares; (b) failing to lawfully

investigate the value of those shares; (c) failing to investigate the legality of

purchasing Martin’s shares; and (d) attempting to purchase Plaintiff’s ESOP shares

at a price less than fair market value.


C.     29 U.S.C. § 1132(a)(1)(B)

       46.    The foregoing paragraphs are incorporated herein by reference.

       47.    Per the ESOP’s terms, Plaintiff has the right to sell her ESOP shares to

Origen at fair market value. Plaintiff wants to enforce this right.

       48.    Plaintiff seeks an order directing Origen to obtain an independent

appraisal of the fair market value of its shares, overseen by the Court.

                                   VI. REMEDIES

A.     Damages

       49.    Derivatively, Plaintiff seeks damages for the ESOP’s losses caused by

Defendants’ wrongdoings as ESOP fiduciaries.

B.     Equitable Restitution

       50.    Derivatively, Plaintiff seeks an order directing Defendants to provide

restitution to the ESOP in an amount to be proven at trial.



                                            8
         Case 1:19-cv-00362-LY Document 1 Filed 03/28/19 Page 9 of 10



      51.    Plaintiff seeks an order directing Defendants to provide restitution to

Plaintiff in an amount to be proven at trial.

C.    Rescission

      52.    Derivatively, Plaintiff seeks an order rescinding all prior sales of

Martin’s Origen stock to the ESOP.

D.    Injunctive Relief

      53.    Plaintiff seeks an order directing Origen to obtain an independent

appraisal of the fair market value of its shares, overseen by the Court.

      54.    Individually and derivatively, Plaintiff seeks an order directing Martin

and Sansom from their roles as fiduciaries of the ESOP and enjoin them from serving

as fiduciaries of any ERISA-covered plan for a reasonable period.

E.    Costs and Attorneys’ Fees

      55.    Plaintiff seeks her costs and reasonable attorneys’ fees pursuant to 29

U.S.C. § 1132(g)(1), the corporate-benefit doctrine, the common-fund doctrine, and

any other applicable law or equity.


                  VII. SERVICE ON CABINET SECRETARIES

      56.    Pursuant to 29 U.S.C. § 1132(h), a copy of this complaint will be served

on the Secretary of Labor and the Secretary of the Treasury.




                                           9
        Case 1:19-cv-00362-LY Document 1 Filed 03/28/19 Page 10 of 10



                                  VIII. PRAYER

      For the foregoing reasons, Plaintiff prays that the Court find Defendants liable

under the causes of action alleged herein, grant the remedies requested herein, and

grant Plaintiff and the ESOP any other relief to which they are justly entitled.



      DATED this 28th day of March 2019.


                                              Respectfully submitted,

                                              BROPHY EDMUNDSON
                                              SHELTON & WEISS PLLC

                                              By: /s/ Jesse Z Weiss
                                              Jesse Z. Weiss
                                              State Bar No. 24013728
                                              jesse@beswlaw.com
                                              Ryan T. Shelton
                                              State Bar No. 24037484
                                              ryans@beswlaw.com
                                              210 Barton Springs Rd, Ste 500
                                              Austin, TX 78704
                                              Telephone: (512) 596-3622
                                              Facsimile: (512) 532-6637

                                              ATTORNEYS FOR PLAINTIFF




                                         10
